Citation Nr: 9906283	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-09 423	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1. Entitlement to an increased rating for the residuals of a 
fracture of the right distal radius with traumatic 
arthritis and dorsal angulation and nonunion of the ulnar 
styloid, currently evaluated as 20 percent disabling. 

2. Entitlement to an increased rating for a left knee 
disorder, including left anterior cruciate instability and 
traumatic arthritis, currently evaluated as 20 percent 
disabling. 

3. Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1995 rating decision, as well as later 
rating decisions, of the Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

During the course of this appeal, the veteran has made 
several additional claims for benefits.  While most of these 
have been addressed by the RO, it appears that a claim for an 
extension of a temporary total convalescent rating beyond 
July 1, 1997 has not been handled by the RO.  That issue has 
not been developed for appellate review, is not inextricably 
intertwined with the issues before the Board, and is referred 
to the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994). 

In part, an August 1997 rating action held that there was 
clear and unmistakable error (CUE) in a January 1996 rating 
action in not assigning a 10 percent rating effective January 
29, 1996, the date of grant of service connection disability 
of the left great and fifth toes.  The veteran was notified 
of the award but in correspondence dated September 30, 1997 
she questioned the award indicating that "[i]t is my 
understanding that a veterans pay is for the previous 
month."  In this regard the veteran's attention is drawn an 
August 29, 1996 award letter and to 38 C.F.R. § 3.31 (1998) 
which, in pertinent part provides that "increased awards of 
compensation [] may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective."  Thus, if the veteran seeks 
compensation for the month of January 1996 based on the award 
of a 10 percent rating for the service-connected disability 
of the great (i.e., first) and 5th toes of the left foot, she 
should specifically set forth that claim.  

The veteran was notified in August 1996 of a rating action 
denying service connection for disability of the right 5th 
finger due to right ulnar neuropathy, claimed as secondary to 
the service-connected right wrist disability.  Subsequent 
correspondence addressed this matter but did not specifically 
state disagreement with the August 1996 denial.  Some of this 
correspondence indicates that she felt that she might not 
have right ulnar neuropathy but might have polyneuropathy of 
the right hand, possibly to include right sural and median 
neuropathy.  An August 12, 1997 deferred rating action 
indicated that if she wished to file a notice of disagreement 
(NOD) (initiating an appeal) it had to be submitted prior to 
August 28, 1997.  No correspondence was received between the 
12th and the 28th of August 1997 and by letter in September 
1997 she was notified that the August 1996 denial was final 
and that new and material evidence had to be submitted to 
reopen the claim.  

In this regard, if the veteran believes that any 
correspondence received within one year of notification of 
the August 1996 denial of service connection for right ulnar 
neuropathy constituted a valid NOD, this is a separately 
appealable issue requiring the filing of an NOD as to any 
denial of the alleged timeliness of such NOD.  On the other 
hand, if the veteran actually believes that she has some form 
of neuropathy of the right hand, other than ulnar neuropathy, 
secondary to the service-connected right wrist disorder, she 
should claim this in writing and specifically request that 
the RO adjudicate the matter.  If the veteran has any 
questions or desires clarification she may either contact the 
RO or her service representative.  

The issue of a total rating by reason of individual 
unemployability will be addressed in the remand portion of 
the decision.  


FINDINGS OF FACT

1.  The residuals of a right distal radius fracture include 
limitation of motion, with pain, radial Shortening, and loss 
of volar tilt and an un-united ulnar styloid tip.  

2.  The veteran has laxity of the anterior cruciate ligament 
of the left knee and muscle atrophy above and below the left 
knee, including very little muscle mass of the vastus 
medialis component of the quadriceps muscles, that are 
productive of severe left knee impairment.  

3.  The veteran has limitation of motion of the left knee due 
to traumatic arthritis of the knee joint and additional 
limitation of function due to pain from that arthritis.  


CONCLUSIONS OF LAW

1.  A rating of 30 percent, but not in excess thereof, is 
warranted for residuals of a fracture of the right distal 
radius with traumatic arthritis and dorsal angulation and 
nonunion of the ulnar styloid.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 
4.21, 4.40, 4.45, 4.59, 4.69, DC 5211 (1998).  

2.  A rating of 30 percent, but not in excess thereof, is 
warranted for anterior cruciate instability of the left knee.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, DC 5257 (1998).  

3.  A separate rating of 10 percent, but not in excess 
thereof, is warranted for limitation of motion and functional 
impairment from traumatic arthritis of the left knee.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 
4.69, DC 5260-5261 (1998); VAOGCPREC 23-97.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes (DCs) identify the various 
disabilities.  



Right Wrist Fracture Residuals

VA examination in May 1995 noted that the veteran was right 
handed.  He stated that she had sustained a right distal 
radius fracture when she fell off a loading dock when her 
service connected left knee gave way.  Since the cast was 
removed she had used a removable splint.  On examination 
there was minimal evidence of swelling about the distal 
radius.  There was some deformity with slightly prominent 
ulna.  There was no significant angulation, false motion or 
obvious shortening.  X-ray studies showed nonunion of the 
ulna styloid fracture.  There was significant dorsal 
angualtion of the distal radius of approximately 15 degrees.  
There was evidence of interarticular separation of two to 
three millimeters (mm.).  There was also questionable 
widening of the distal radial-ulnar joint.  The impression 
was status post right distal radius fracture with residual 
dorsal angulation and nonunion of the ulnar styloid fracture.  

VA outpatient treatment (VAOPT) records show that in October 
1996, the veteran was treated for complaints of pain in the 
right wrist.  She was given an injection and oral medication 
for the relief of her pain.  

On VA examination July 1996 the veteran stated that she had 
constant right wriste pain which became sharp with movement.  
This pain was located between the radius and the ulna.  She 
noted weakness and limitation of motion of the wrist.  
Examination an angulation deformity of the right forearm and 
supination and pronation were to 80 degrees.  There was some 
mild swelling and moderate tenderness.  There was decreased 
grip and decreased muscle strength in the forearm.  Grip and 
muscle strength were graded as 4/5.  There was no redness, 
heat, subluxation or dislocation.  Dorsiflexion was to 50 
degrees while ulnar flexion, radial deviation, and ulnar 
deviation were to 30 degrees.  Normal range of motion was 
listed as seventy degrees dorsiflexion, 80 degrees of palmar 
flexion, 20 degrees radial deviation, and 30 degrees ulnar 
deviation.  The diagnosis was status post fracture of the 
right wrist.  

On VA neurology examination in July 1996 the veteran stated 
that she had right ulnar neuropathy that involved the hand, 
including the ring and small fingers.  She denied numbness, 
tingling and loss of feeling or sensation in her right little 
finger.  She reported having lateral deviation of the finger.  
Measurements showed this finger to be deviated laterally 25 
degrees.  Strength was decreased and graded 3/5.  Finger 
movements were was poor.  There was no decreased sensation to 
light touch.  The little finger was held in 25 degrees 
lateral deviation and she had trouble adducting the joint.  
There was no tenderness, swelling, redness or heat.  There 
was a palpable click and catch at the little finger 
metacarpal joint.  Range of motion of the fingers was full.  
X-rays showed a healed fracture of the distal radius and ulna 
with mild periarticular osteoporosis.  The diagnosis was 
ulnar neuropathy of the right hand, not diagnosed by nerve 
conduction studies.  

On VA neurophysiology i August 1996 the veteran related that 
she had had closed reduction of the compound fracture of the 
radius several years earlier.  Nerve conduction velocity 
(NCV) and electromyographic (EMG) studies were performed on 
the right and left ulnar and right peroneal nerves.  The 
studies were weakly suggestive of a generalized axonal length 
peripheral polyneuropathy.  This was based on a decreased 
amplitude of both the right median and right sural nerves.

Following the NCV-EMG testing, the VA physician who evaluated 
the veteran in July 1996 rendered an opinion that, based on 
the testing, the veteran did not have ulnar neuropathy as a 
result of her right arm injury.  

On VA examination in June 1998 the veteran complained of 
difficulty using a manual can opener, pain when using the 
steering wheel while driving, and a tendency of her right 
little finger to remain abducted from the midline of the 
hand.  She ranked her wrist pain as a 5 out of 10.  
Examination showed that the transverse angular relationship 
between the ulnar styloid and the radial styloid on the right 
wrist was estimated at 8 degrees as compared to 15 degrees on 
the opposite side.  Dorsiflexion of the right wrist was to 55 
degrees.  Palmar flexion was to 35 degrees.  Radial deviation 
and ulnar deviation were to 25 degrees.  

There was 25 degrees of supination and 80 degrees of 
pronation of the right forearm.  All extremes of range of 
motion on the right side were with pain.  The right hand 
showed a tendency for the little finger to remain abducted 
when the fingers were spread.  Muscle testing revealed 
weakness in the abductor mechanism to the little finger as 
well as the adductors.  Palpation of the hypothenar imminence 
when relaxed and contracted, showed less muscle bulk on the 
right side than on the left.  X-ray studies showed a healed 
fracture of the distal forearm resulting in radial shortening 
and loss of the volar tilt in the usual configuration in the 
distal radius.  There was an un-united fracture of the ulnar 
styloid tip.  The loss of volar tilt was estimated at 40 
degrees off the vertical line with the hand being placed in 
the dorsally tilted position as a result.  Some irregularity 
of the distal radius would suggest that the original fracture 
line was intraarticular.  The impression was a remote 
fracture of the right radius and ulna and radial shortening, 
loss of volar tilt, non-union of the ulnar styloid, and early 
traumatic arthritis of the right wrist.  The examiner 
commented that the veteran had considerable limitation 
regarding the use of her right wrist, her dominant hand.  

The veteran's right arm fracture residuals have been rated on 
the basis of impairment of the ulna.  Because she is right-
handed, the ratings given here are applicable to the major 
extremity.  A 20 percent evaluation is warranted for nonunion 
of the ulna of a major upper extremity in the lower half.  A 
30 percent rating requires nonunion in the upper half with 
false movement, but without the loss of bone substance or 
deformity.  38 C.F.R. §4.71a, DC 5211.  A rating in excess of 
20 percent is not warranted on the basis of traumatic 
arthritis, which requires rating based on limitation of 
motion, because a 10 percent rating is the highest schedular 
rating for limitation of motion of the major wrist.  38 
C.F.R. § 4.71a, DC 5215 (1998).  

However, the veteran also sustained a fracture of the right 
radius which under 38 C.F.R. § 4.71a, DC 5212 warrants a 20 
percent rating for the major extremity when there is nonunion 
in the upper half, a 30 percent rating when there is nonunion 
in the lower half without loss of bone substance or 
deformity, and a 40 percent rating whenthere is nonunion in 
the lower half with false movement, loss of bone substance of 
1 inch (2.5 cms) or more, and marked deformity.  

Here there is union of the radius but with angulation, a 
deformity.  The ulnar non-union demonstrated in 1998 is of 
the ulnar styloid, which is in the lower half.  Either of 
these finding alone would not warrant a rating greater than 
20 percent under DC 5211 or 5212.  However, the veteran has 
significant additional disability of her right upper 
extremity that, in the opinion of the examiner, causes 
considerable functional limitation.  In addition to the 
disability caused by the non-union of the ulnar styloid, the 
veteran has traumatic arthritis causing limitation of motion 
and pain.  She has difficulty using her wrist to accomplish 
basic tasks such as opening cans or steering a car.  

Under 38 C.F.R. § 4.21 because of "the number of atypical 
instances it is not expected [] that all cases will show all 
the findings specified" in the rating schedule.  Rather, it 
is the "coordination of rating with impairment of function 
[which] will [] be expected in all instances."  As to this, 
under 38 C.F.R. § 4.7, "[w]here there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned."  

Here, the veteran does not have nonunion in the upper half of 
the ulna nor loss of bone substance.  However, she does have 
deformity as manifested by her residuals dorsal angulation 
deformity of the radius.  When additional disability is 
considered from traumatic arthritis of the right wrist, due 
to ulnar styloid fracture, with limitation of motion and the 
effect that pain has upon function of the right wrist (within 
the meaning of DeLuca v. Brown, 8 Vet. App. 202, 206-08 
(1995) in the interpretation of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, it is the judgment of the Board, with resolution of 
doubt in favor of the veteran that her right wrist disability 
more closely approximates a 30 percent rating under DC 5211. 

However, as the deformity is not marked and there is no loss 
of bone substance a rating, as required for a 40 percent 
rating under DC 5211, a higher rating is not warranted.  
Also, the Board observes that there is no actual ankylosis of 
the right wrist, which would warrant a rating in excess of 30 
percent under DC 5214 for ankylosis of the wrist of the major 
extremity.  

Left Knee 

On VA examination of the veteran's left knee in November 1995 
she stated that she had had a gradual worsening of her knee 
pain over the years and currently took medication three times 
daily and used a brace as needed.  She complained of a dull 
aching pain in the joint.  She had frequent episodes of 
swelling, redness, heat, blueness, and blackness.  She heard 
popping and cracking daily.  She felt grating.  The joint was 
stiff, particularly in the morning.  Almost any type of 
movement or wrong step caused the pain to increase.  She was 
unable to kneel.  

On examination, the veteran walked with a left-sided limp.  
She could squat and walk on her heels and toes.  There were 
multiple surgical scars about the knee.  There was slight 
swelling, and moderate tenderness generally over the knee.  
There was no effusion.  There was retropatellar grating.  
Patellar compression test caused pain.  There was no 
instability.  Muscle strength in the lower extremity was 
graded 3/5, as compared to 5/5 on the right.  There was 
moderate atrophy of the quadriceps muscles.  There was no 
redness or heat.  Range of motion was from 10 degrees 
extension to 120 degrees flexion.  There was mild bony 
enlargement.  The diagnosis was status post-internal 
derangement of the left knee, status post surgery times 
three.  

On VA examination in February 1996 the veteran complained of 
a constant pain in the left knee.  She said that the pain 
increased and decreased with activity and weather changes.  
The pain went from dull to sharp with certain activities or 
movements.  She complained that she heard a snapping, 
popping, and cracking.  Examination showed atrophy of the 
quadriceps muscles of the left leg and multiple extensive 
surgical incision scars about the knee.  There was tenderness 
to palpation, but no swelling, redness or heat.  The knee was 
markedly unstable both anteriorly, posteriorly and laterally.  
Muscle strength in the left lower extremity graded at 4/5.  
There were no reflex deficits.  She tended to limp, favoring 
the left leg.  She had trouble standing on her toes, but 
could stand on her heels and squat and arise.  Range of 
motion was from 0 degrees extension to 110 degrees flexion.  
X-ray studies of the left knee showed very prominent 
degenerative changes in all knee compartments.  The articular 
surfaces were irregular and there was quite a bit of 
hypertrophic bone around the joints.  Diagnoses were status 
post internal derangement of the left knee, status post 
surgery times 3, and advanced degenerative joint disease 
(DJD) of the left knee.  

On VA examination in April 1996 there was no swelling, 
deformity, subluxation, lateral instability, nonunion, or 
loose motion of the veteran's left knee.  Range of motion was 
from 0 degrees extension to 115 degrees flexion.  There was a 
mild amount of crepitus around the knee.  There was minimal 
medial instability, but no lateral, anterior or posterior 
instability.  X-ray studies showed bilateral compartment 
joint space narrowing of the left knee with subchondral 
cortical sclerosis and a mild degree of marginal hypertrophic 
bone formation of the femoral condyles, tibial plateau, and 
intercondylar tibial eminence.  There was also a mild degree 
of bony patellar spurring.  The diagnosis was moderate 
degenerative changes of the left knee.  

On VA examination in July 1996 it was noted that the veteran 
walked with a marked left-sided limp.  There was severe 
instability of the left knee.  She was able to walk on her 
heels and toes, but with a left-sided limp.  She was unable 
to squat and arise.  There was atrophy of the muscles above 
and below the left knee.  

On VA examination in June 1998 the veteran's claims file had 
been carefully reviewed.  She had had numerous surgeries on 
her left knee and had utilized a brace for many years for 
instability.  In 1994, instability of the knee had increased 
to the point where she had episodes of collapse of the knee 
with a gradual relentless increase in pain until it became 
hard for her to walk unless the surface was exceedingly flat 
and regular.  She was capable of walking approximately 10 
minutes at which point the pain became "bad."  She ranked 
her knee pain as 7/10 on a day-to-day basis, which increased 
to 10/10 if she overdid walking or standing.  

Examination of the left knee showed a series of surgical 
incisions that resembled an "H" with a sagging cross bar.  
The scars were widened, but mobile.  There was a small, 
granular, mobile body in the center aspect of the patella, 
that moved to a point of disappearance, then reappeared with 
manipulation of the soft tissues.  This was felt to be a 
calcified body within a formed bursa that was prepatellar.  
It measured 1/8th of an inch.  The knee showed a range of 
motion of -5 to 110 degrees of flexion at which point there 
was pain.  There was laxity of the anterior cruciate ligament 
on stress testing.  The collateral ligaments were was stable, 
medially and laterally.  The veteran had very little muscle 
mass, if any at all, of the vastus medialis component of the 
quadriceps muscles.  Multiple X-rays studies of the left knee 
showed degenerative changes in all three compartments, with 
marked narrowing of both compartments, more so laterally.  
The impressions were degenerative arthritis of the left knee, 
secondary to trauma, with laxity of the anterior cruciate 
ligament; remote surgical procedures, numerous, on the left 
knee; and cartilaginous body, prepatellar bursa, of the left 
knee.  The examiner commented that the veteran's description 
of pain level was considered to be accurate.  The limitation 
imposed by this disorder was considerable.  

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Under 38 C.F.R. § 4.71a, DC 5010 traumatic arthritis, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under DC 5003 is rated on the basis of 
limitation of motion under the appropriated DCs for the 
specific joint or joints involved.  When limited motion is 
noncompensable, a 10 percent rating is applied for the joint 
which is affected by limited motion.  This 10 percent 
evaluation is combined, not added, under DC 5003.  Limited 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Limitation of flexion of either leg to 30 degrees warrants a 
20 percent rating.  A 30 percent rating requires that flexion 
be limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  
Limitation of extension to 15 degrees warrants a 20 percent 
rating.  A 30 percent rating requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The veteran has manifested significant laxity of her left 
knee.  The knee has locked or given way, causing her to fall 
and break her right wrist.  She has additional other 
impairment caused by atrophy of some of the quadriceps 
muscles as well as muscles below the knee.  This combination 
of impairment is considered to be more productive of a 30 
percent rating.  Therefore, a 30 percent rating is warranted 
under 38 C.F.R. § 4.7.  

Moreover, where there is separate and distinct symptomatology 
of a single condition it should be separately rated.  Where 
the symptomatology of a condition is duplicative or 
overlapping with symptomatology of another condition, it may 
not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  It has been found 
that ratings on the basis of arthritis of the knee joint are 
separate from ratings based on other impairment.  VAOPGCPREC 
23-97.  The veteran has manifested some limitation of motion 
of the left knee due to her arthritis in that joint.  The 
Board finds that this warrants an additional 10 percent 
rating.  

These 30 percent and 10 percent ratings combine to 40 percent 
under 38 C.F.R. § 4.25 (1998).  A rating in excess of a 
combined 40 percent rating for the veteran's left knee 
disorder is not warranted, as compensable limitation of 
motion under the appropriate DC for limitation of flexion or 
extension have not been shown.  


ORDER

A 30 percent rating for the residuals of the veteran's right 
wrist injury is granted, subject to applicable laws and 
regulations governing the award of monetary benefits.  

A rating of 30 percent for anterior cruciate instability of 
the left knee is granted, subject to applicable laws and 
regulations governing the award of monetary benefits.  

A separate rating of 10 percent is granted for limitation of 
motion and functional impairment from traumatic arthritis of 
the left knee, subject to applicable laws and regulations 
governing the award of monetary benefits.  


REMAND

The veteran has requested a total rating by reason of 
individual unemployability due to service connected 
disabilities.  It is noted that prior to the grants of 
increased ratings rendered in this appeal, her combined 
evaluation of service-connected disabilities was 50 percent.  
By the decisions in this case, the combined evaluation has 
been increased to levels whereby a total rating could be 
awarded without consideration of 38 C.F.R. § 3.321 regarding 
extraschedular consideration.  38 C.F.R. § 4.16.  The RO has 
not been given the opportunity to review the claim in light 
of these allowances and must be afforded the opportunity to 
do so.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the claim is remanded for the 
following:

The RO should reconsider the veteran's 
claim for entitlement to a total rating 
by reason of individual unemployability 
due to service connected disabilities, in 
light of the allowances of the claims in 
this decision.  

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

